Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 2, 2020                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  162057(3)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  ZACK B. BROWN,                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
            Plaintiff,                                                                                  Megan K. Cavanagh,
                                                                     SC: 162057                                          Justices

  v                                                                  AGC: 20-0965

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff to waive the filing fees in this
  matter is GRANTED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   October 2, 2020

                                                                                Clerk